  Case 2:17-cr-00022-MCA Document 55 Filed 12/29/20 Page 1 of 3 PageID: 120
PROB 12C
(4/19)

                               United States District Court
                                   for
                         District of New Jersey
Withdraw Petition for Warrant or Summons for Offender under Supervision
his
Name of Offender: Aaron Norman                                            Docket Number: 17-00022-001
                                                                             PACTS Number: 1869781

Name of Sentencing Judicial Officer:      THE HONORABLE MADELINE COX ARLEO
                                          UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 07/24/2017

Original Offense:     18 U.S.C. § 641; Public Money - Property or Records

Original Sentence: 5 months imprisonment, 12 months supervised release

Special Conditions: Special Assessment, Restitution - Money, Substance Abuse Testing, Drug
Treatment, Financial Disclosure, Gambling Restriction, Gang Associate/Member, Gang Restriction Court
Ordered, Life Skills Counseling, Educational Services, Mental Health Treatment, No New Debt/Credit,
Other Condition, Self-Employment/Business Disclosure, Support Dependents

Type of Supervision: Supervised Release                       Date Supervision Commenced: 07/24/2017

Assistant U.S. Attorney: Jonathan W. Romankow, 970 Broad Street, 7th Floor, Newark, New Jersey
07102, (973) 645-2700

Defense Attorney: Peter M. Carter (AFPD), Federal Defenders Office, 1002 Broad Street, Newark, New
Jersey 07102, (973) 645-6347

                                    PETITIONING THE COURT

     To withdraw the petition for warrant issued on August 28, 2018
     To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:

 Violation Number       Nature of Noncompliance
           1            The offender has violated the mandatory supervision condition which states 'You
                        must not commit another federal, state, or local crime.'

                        On September 28, 2017, Norman was arrested by members of the Lindenwold
                        Borough Police Department and charged with theft by deception.

           2            The offender has violated the mandatory supervision condition which states 'You
                        must not commit another federal, state, or local crime.'

                        On February 9, 2018, Norman was arrested by members of the East Brunswick
                        Police Department and charged with resisting arrest/eluding after instructions to
                        stop and contempt.
  Case 2:17-cr-00022-MCA Document 55 Filed 12/29/20 Page 2 of 3 PageID: 121
                                                                                         Prob 12C – page 2
                                                                                            Aaron Norman



          3            The offender has violated the standard supervision condition which states 'If you
                       are arrested or questioned by a law enforcement officer, you must notify the
                       probation officer within 72 hours.'

                       The offender failed to notify the probation office about the above mentioned
                       arrest
                       until February 20, 2018.

          4            The offender has violated the mandatory supervision condition which states 'You
                       must not commit another federal, state, or local crime.'

                       On March 29, 2018, Norman was arrested by members of the Franklin Police
                       Department and charged with criminal attempt — omission step of commission
                       theft by deception.

          5            The offender has violated the standard supervision condition which states 'If you
                       are arrested or questioned by a law enforcement officer, you must notify the
                       probation officer within 72 hours.'

                       Norman failed to notify the probation office about the above mentioned arrest.

          6            The offender has violated the mandatory supervision condition which states 'You
                       must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264,
                       2327, 3663, 3663A, and 3664.'

                       Since the commencement of supervision, Norman has failed to make any
                       payments towards his restitution.


                                 I declare under penalty of perjury that the foregoing is true and correct.

                                                       Respectfully submitted,

                                                       SUSAN M. SMALLEY, Chief
                                                       U.S. Probation Officer


                                                       Laura M. Kellogg

                                                         By:   LAURA M. KELLOGG
                                                               U.S. Probation Officer

/ lmk

APPROVED:




Sharon O’Brien             December 7, 2020
SHARON O'BRIEN                     Date
Supervising U.S. Probation Officer
 Case 2:17-cr-00022-MCA Document 55 Filed 12/29/20 Page 3 of 3 PageID: 122
                                                                                     Prob 12C – page 3
                                                                                        Aaron Norman




THE COURT ORDERS:

    The Court approves the U.S. Probation Office’s request to withdraw the Petition for Warrant issued on
X
    August 28, 2018 (as recommended by the Probation Office). A status conference will be conducted via zoom on
    The Issuance of a Summons. Date of Hearing:               . 1/27/21 at 2:00 p.m.
    No Action
    Other



                                                             Signature of Judicial Officer



                                                         12/29/20
                                                                         Date
